Case 3:19-cr-00130-MHL Document 48-2 Filed 12/09/19 Page 1 of 2 PageID# 301


From:            Hylton, Joshua
To:              USLawEnforcement@google.com
Subject:         2590472
Importance:      High


Google Legal Team,

I’m writing to inquire about my correspondence with your office on 07/01 and 07/02. Please keep in
mind that expedition is requested based on armed and dangerous subject(s) still being at large.
Subject was on cell phone just prior to violent act; therefore, Google may have captured pertinent
information to identify and arrest parties involved. See below:

I appreciate your team’s quick response and professionalism. After reviewing the return data and
associated Google Device ID(s), Assistant United States Attorney, Kenneth Simon, and I, request
additional location data and subscriber info for the following device ID(s):

    1.   1716665659
    2.   -1662305683
    3.   -1305167611
    4.   -1844271119
    5.   -965610516
    6.   2021066118
    7.   702354289
    8.   907512662
    9.   1207269668

  10.    -1144423700
  11.    -162381959
  12.    -1637158857
  13.    -2058726931
  14.    -41133693
  15.    1135979718
  16.    138503045
  17.    1485182252
  18.    319756533
  19.    449021346

As the sought Google devices are fairly low in number, I am requesting the above data in an effort to
rule out possible co-conspirators. If this request seems unreasonable, please keep in mind that
Google device numbers 1-9 may fit the more likely profile of parties involved.

I appreciate any help and consideration in the above matter. If you have any questions or concerns,
please don’t hesitate to call,                  


Respectfully,


                                                                                  PROD07_0000006
Case 3:19-cr-00130-MHL Document 48-2 Filed 12/09/19 Page 2 of 2 PageID# 302



Master Detective J.P. Hylton Unit: 936
Criminal Investigations Division: Persons Unit




"If you only do what you can do, you will never be better than what you are now."




                                                                                    PROD07_0000007
